      Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 1 of 17 PageID #:1275




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 TOMI TRANCHITA,                                 )
                                                 )
                  Plaintiff,                     ) Case No. 20-cv-5956
                                                 )
 v.                                              ) Hon. Sara L. Ellis
                                                 )
 KWAME RAOUL, et al.                             )
                                                 )
                  Defendants.                    )
                                                 )

          DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
         MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

         Defendants Colleen Callahan, John Fischer, and Sergeant Joshua Mooi by their attorney,

Kwame Raoul, Attorney General of Illinois, in support of their Motion to Dismiss Plaintiff’s

Second Amended Complaint state as follows:

                                         INTRODUCTION

         Plaintiff alleges that she raised several coyotes at her home from 2006 until April 24, 2019.

ECF No. 51 at ¶¶ 10-14. Plaintiff alleges that in 2012 an employee of the Illinois Department of

Natural Resources (“IDNR”) told her that, pursuant to 520 ILCS 5/3.25, she only needed to possess

a fur bearing mammal breeder permit (“Breeder Permit”) to house the coyotes in compliance with

state law. Id. ¶ 28. Based on this belief, Plaintiff held Breeder Permits from 2011 through 2016.

Id. ¶ 160. Plaintiff did not obtain a Breeder Permit when her 2015-2016 Breeder Permit expired

on March 31, 2016. Id. ¶ 161. On April 24, 2019, after learning that Plaintiff had coyotes on her

residential property without holding any state permits, Defendant Sergeant Mooi and other IDNR

officers executed a search warrant at Plaintiff’s home and removed four coyotes, including Luna,

from the property. Id. ¶ 72. Plaintiff pled guilty to possessing the coyotes without proper permits

in September 2019. Id. ¶ 140.

                                                  1
   Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 2 of 17 PageID #:1276




       After the coyotes were removed from Plaintiff’s residence, she sued in state court. Id. ¶

190. Plaintiff also filed an emergency motion for preliminary injunctive relief in state court seeking

to have Luna returned to her; the injunction was denied by the state circuit and appellate courts.

Id. ¶¶ 191, 193, 198. Prior to April 2019, Plaintiff operated under the erroneous belief that she only

needed a Breeder Permit to possess a coyote in Illinois. See generally id. However, the Wildlife

Code, 520 ILCS 5/1 et seq., states that to keep a coyote an individual must have a Breeder Permit

and a Hound Running Permit. 520 ILCS 5/3.25. Plaintiff alleges that she should not be required to

have both the Breeder Permit and the Hound Running Permit to keep Luna in her backyard. See

generally ECF No. 51. Instead, Plaintiff alleges that she is entitled to keep coyotes on her

residential property with only a Breeder Permit. See id. After the coyotes were seized, Plaintiff

obtained a 2019-2020 Breeder Permit, a 2020-2021 Breeder Permit, and she currently holds a

2021-2022 Breeder Permit. Id. ¶ 159. Plaintiff was also erroneously issued a 2019-2020 Hound

Running Permit in May 2020 that IDNR revoked when it learned of the mistake. Id. ¶ 172. After

her 2019-2020 permit was revoked because Plaintiff’s property did not satisfy the statutory

requirements to operate a Hound Running Area—and could not be altered to satisfy the

requirements—Plaintiff applied for, and was mistakenly issued, a 2020-2021 Hound Running

Permit. Id. ¶ 177. Due to this lawsuit, IDNR did not revoke the erroneously issued 2020-2021

Hound Running Permit. However, that permit expired on March 31, 2021. Id. ¶ 180. Plaintiff does

not hold a 2021-2022 Hound Running Permit. Id. ¶ 184.

       Plaintiff filed her Complaint on October 7, 2020, alleging that her constitutional rights were

violated by Defendants Colleen Callahan, Director of the IDNR; John Fischer, Legal Counsel for

the IDNR; and Sergeant Joshua Mooi of the IDNR Conservation Police, when IDNR seized Luna

the coyote. See ECF No. 1. Plaintiff also filed a motion for a temporary restraining order on



                                                  2
   Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 3 of 17 PageID #:1277




October 14, 2020, raising many of the same claims. See ECF Nos. 5-6. This Court held two

hearings on the motion for a temporary restraining order and then ordered the Parties to fully brief

the motion. See Docket Nos. 11-12. Ultimately, this Court denied Plaintiff’s motion for a

temporary restraining order. ECF Nos. 20, 28. In its Opinion, this Court found that Plaintiff was

unlikely to succeed on the merits of any of her claims. See ECF No. 28.

       On February 2, 2021, Defendants filed a motion to dismiss Plaintiff’s Complaint and

supporting memorandum of law. ECF Nos. 30-31. Plaintiff did not respond to the motion to

dismiss and instead filed her Amended Complaint. See Docket. Defendants moved to dismiss the

Amended Complaint (ECF Nos. 37-38); before her response was due, Plaintiff requested, and was

granted, leave to file this Second Amended Complaint. ECF Nos. 44, 51. In her Second Amended

Complaint, Plaintiff alleges that IDNR’s conduct violated the Equal Protection Clause of the

Fourteenth Amendment, that Illinois state law is preempted by federal law, that Illinois law

violates the Free Exercise Clause of the First Amendment, that IDNR violated her substantive and

procedural due process rights under the Fourteenth Amendment, and that Illinois law violates the

Illinois Religious Freedom Restoration Act. See ECF No. 51. Plaintiff seeks declaratory relief on

all claims and, in effect, injunctive relief that would allow Plaintiff to keep Luna on her property

with only a Breeder Permit. Id. at Prayer for Relief.

       While Plaintiff’s Second Amended Complaint adds an Illinois Religious Freedom

Restoration Act claim and clarifies that her 2021-2022 Breeder Permit is currently active, the

changes related to the permits do not alter the underlying legal analysis that was already addressed

by the briefing on the motion for temporary restraining order, the Defendants’ original motion to

dismiss, and Defendants’ motion to dismiss the Amended Complaint. As such, the claims in

Plaintiff’s Second Amended Complaint fail for the same reasons this Court explained in its opinion



                                                 3
   Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 4 of 17 PageID #:1278




denying Plaintiff’s Motion for Preliminary Injunction. See ECF No. 28. In its thorough and well-

reasoned opinion, this Court held that Plaintiff’s “class of one” equal protection claim was unlikely

to succeed. This Court also found that the Wildlife Code was not preempted by federal law and

that the Wildlife Code does not violate Plaintiff’s First Amendment right to exercise her religious

beliefs or her Fourteenth Amendment substantive or procedural due process rights. Moreover,

Plaintiff’s new claim under the Illinois Religious Freedom Restoration Act, 775 ILCS 35/1 et seq.,

is barred by the Eleventh Amendment. And even if it were not barred, Plaintiff has failed to state

a viable claim under the Religious Freedom Restoration Act. As such, the Court should dismiss

Plaintiff’s Second Amended Complaint with prejudice.

                                    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(1) provides that a party may move to dismiss a case

based on “lack of subject matter jurisdiction.” F.R.C.P. 12(b)(1). “If the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Id. at (h)(3).

       A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the complaint. A complaint

may be dismissed if the plaintiff fails to allege sufficient facts to state a cause of action that is

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A sufficient complaint must allege “more than a sheer

possibility that a defendant has acted unlawfully” and be supported by factual content, as

“[t]hreadbare recitals of the elements of the cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678. When ruling on a motion to dismiss pursuant

to Rule 12(b)(6), the court must accept all well-pleaded facts as true, but it must also “draw on its

judicial experience and common sense” to determine if the plaintiff has stated a plausible claim

for relief. Cooney v. Rossiter, 583 F.3d 967, 971 (7th Cir. 2009), quoting Iqbal 556 U.S. at 678.



                                                   4
     Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 5 of 17 PageID #:1279




If, upon its review, the court determines that a plaintiff has failed to meet this plausibility

requirement, the matter should be dismissed.

                                          ARGUMENT

I.      PLAINTIFF DOES NOT PLEAD A VIABLE “CLASS OF ONE” EQUAL
        PROTECTION CLAIM.

        Plaintiff alleges that IDNR violated her rights under the Equal Protection Clause of the

Fourteenth Amendment. ECF No. 51 at Count I. Plaintiff alleges that IDNR has only enforced the

permit requirements to keep coyotes against her (but not against other individuals and entities who

keep coyotes) and that this enforcement is based on irrational and improper reasons. Id. ¶¶ 527,

529. However, Plaintiff’s has not stated a viable “class of one” equal protection claim.

        First, this Court has already held that Plaintiff cannot rely on the alleged selective

enforcement of the Wildlife Code to create a “class of one” equal protection claim. ECF No. 28 at

16. Instead, this Court stated that “enforcement of a law, by its nature, is a prosecutorial decision

that entails selectivity, Van Dyke v. Vill. Of Alsip, 819 F. App’x 431, 432 (7th Cir. 2020), and the

government does not violate the Equal Protection Clause simply by enforcing a law against only

some of the law’s violators.” Id. at 16-17. (internal quotations omitted).

        This Court also held that because IDNR’s enforcement of the Wildlife Code, and the Hound

Running Permit requirement, is “necessarily selective and discretionary,” Plaintiff must show that

IDNR’s decision was based on invidious discrimination. Id. at 17. But Plaintiff has not made any

allegation of invidious discrimination. See ECF No. 51. Plaintiff’s Amended Complaint makes

allegations about Defendant Mooi being rude or “heavy-handed” during the search and conclusory

allegations that IDNR did not have a rational basis to enforce the Wildlife Code. See id. Plaintiff’s

allegations that Defendant Mooi was rude do not amount to a viable claim that IDNR’s decision

to enforce the Wildlife Code was based on invidious discrimination. Further, as this Court has


                                                 5
   Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 6 of 17 PageID #:1280




already held, IDNR had a rational basis for enforcing the Hound Running Permit requirement.

ECF No. 28 at 18.

        Moreover, even if Plaintiff could rely on IDNR’s allegedly selective enforcement of the

Wildlife Code to plead a “class of one” equal protection claim, her claim is still not viable. A “class

of one” equal protection claim may be brought where “(1) the plaintiff alleges that he has been

intentionally treated differently from others similarly situated and (2) that there is no rational basis

for the difference in treatment or the cause of the differential treatment is a ‘totally illegitimate

animus’ toward the plaintiff by the defendant.” McDonald v. Vill. of Winnetka, 371 F.3d 992, 1001

(7th Cir. 2004).

        To satisfy the first element, Plaintiff must show that IDNR did not enforce the Hound

Running Permit requirement against other similarly situated individuals. See McDonald, 371 F.3d

at 1001. Plaintiff references a man that IDNR allegedly allowed to renew his lapsed Breeder Permit

without seizing the man’s red fox. Id. at ¶ 133. But Plaintiff and this alleged individual are not

similarly situated, as a red fox is not subject to the coyote-specific restrictions of Section 5/3.25 of

the Wildlife Code. Plaintiff also attempts to bolster her “class of one” equal protection claim with

pages of allegations regarding wildlife sanctuaries and zoos—and the owners or managers of those

entities—that IDNR has allegedly allowed to keep coyotes without the required permits. See ECF

No. 51 at 44-57.

        However, these conclusory allegations are not sufficient to allege a “class of one” equal

protection claim. As the Seventh Circuit has observed: “saying the magic words is not enough:

[Plaintiffs] must offer ‘further factual enhancement.’” Charleston v. Bd. of Trustees of Univ. of

Illinois at Chicago, 741 F.3d 769, 775 (7th Cir. 2013), quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (affirming dismissal of equal protection claim where plaintiff alleged in his complaint



                                                   6
    Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 7 of 17 PageID #:1281




only that unnamed “similarly situated” individuals were treated differently); see also Muczynski v.

Lieblick, No. 10-CV-0081, 2010 WL 3328203, at *3 (N.D. Ill. Aug. 19, 2010) (dismissing equal

protection claim in part because conclusory allegations of similarly situated individuals were

insufficient); Despard v. Bd. of Trustees of Indiana Univ., No. 1:14-CV-1987, 2015 WL 4946112,

at *7 (S.D. Ind. Aug. 18, 2015) (“[T]o survive a motion to dismiss, the Plaintiff needed to allege

facts regarding at least one similarly situated comparator.”).

        While there is not a “precise formula” to determine when individuals are similarly situated,

“[i]t is clear that similarly situated individuals must be very similar indeed.” McDonald, 371 at

1002. Plaintiff tries to compare her situation—keeping coyotes in her backyard—to wildlife

sanctuaries and zoos. But this comparison is improper because to be similarly situated, Plaintiff

would need to show that other individuals had one or more coyotes living in their backyard in a

residential neighborhood. Even with the additional allegations in the Second Amended Complaint,

Plaintiff has not met this burden. For instance, Plaintiff alleges that she is similarly situated to

Treehouse Wildlife Center and Big Run Wolf Ranch because they operate on “residential

property.” ECF No. 51 at ¶ 370, 417. However, Treehouse Wildlife Center and Big Run Wolf

Ranch are clearly not the backyards of residential homes.1 None of the alleged people or entities

Plaintiff tries to compare herself to meet that criteria, and therefore are not similarly situated.

        Finally, as discussed above, Plaintiff has not alleged that she was subject to invidious

discrimination, and this Court has already held that IDNR had a rational basis for enforcing the



1
     See    http://treehousewildlifecenter.com/facilities   (last  visited   June     17,    2021)     and
http://bigrunwolfranch.org (last visited June 17, 2021). This Court may take judicial notice of this
information and other external sources cited in this brief, as they are public records “not subject to
reasonable dispute.” Ennenga v. Starns, 677 F.3d 766, 774 (7th Cir. 2012); see Fed. R. Evid. 201(b)(2)
(permitting judicial notice of facts “whose accuracy cannot reasonably be questioned”); see also Fed. R.
Evid. 902(6) (official documents and newspapers are self-authenticating); Fed. R. Evid. 101(b)(6) (rules on
printed information apply to electronic sources of information).
                                                    7
      Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 8 of 17 PageID #:1282




Wildlife Code and Hound Running Permit requirement against Plaintiff. As such, Plaintiff has not

viably plead any element of a “class of one” equal protection claim and Count I should be

dismissed.

II.      THE WILDLIFE CODE IS NOT PREEMPTED BY FEDERAL LAW.

         In Count II, Plaintiff alleges that the Wildlife Code is preempted by the Animal Welfare

Act (AWA). ECF No. 51 at Count II. Plaintiff alleges that preemption applies because she cannot

comply with both the Wildlife Code and the AWA. Id. But there is no conflict between the relevant

statutes, and Seventh Circuit case law clearly holds that the AWA does not preempt the Wildlife

Code.

         As this Court has already found, hound running, as defined by the Wildlife Code, does not

fall under the definition of an “animal fighting venture,” which is prohibited by the AWA. ECF

No. 28 at 20. Because there is no conflict between the statutes, there is no reason that Plaintiff

cannot comply with both the Wildlife Code and the AWA. Id. at 21. Further, the Seventh Circuit

has clearly stated that the AWA does not ban or preempt state legislation that regulates wild

animals, such as the Wildlife Code. Id. Therefore, Plaintiff has not plead a viable preemption claim

and Count II should be dismissed.

III.     THE WILDLIFE CODE DOES NOT VIOLATE PLAINTIFF’S FIRST
         AMENDMENT RIGHT TO PRACTICE HER RELIGION.

         Plaintiff alleges that the Wildlife Code, specifically the requirement that she must obtain a

Hound Running Permit to keep coyotes, infringes upon her First Amendment right to practice her

religion. ECF No. 51 at Count III. “[T]he right of free exercise does not relieve an individual of

the obligation to comply with a valid and neutral law of general applicability on the grounds that

the law proscribes (or prescribes) conduct that his religion prescribes (or proscribes). Emp’t Div.

v. Smith, 494 U.S. 872, 879 (1990). As such, “a neutral law of general applicability is constitutional


                                                  8
   Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 9 of 17 PageID #:1283




if it is supported by a rational basis.” Ill. Bible Colls. Ass’n v. Anderson, 870 F.3d 631, 639 (7th

Cir. 2017).

       This Court has already held that, even though Plaintiff failed to specifically identify what

religious belief is supposedly violated by the Hound Running Permit requirement, she has still

alleged that she has a “sincere religious belief” that prohibits her from running hounds. ECF No.

28 at 22-23, quoting Young v. Lane, 922 F.2d 370, 374 n.11 (7th Cir. 1991). Even so, Plaintiff has

not stated a viable free exercise claim. Plaintiff alleges that the Wildlife Code is overly broad

because it infringes upon her First Amendment rights. ECF No. 51 at ¶ 563. This Court has already

rejected this argument and concluded that “the Hound Running Permit requirement is neutral and

generally applicable,” because the applicable sections of the Wildlife Code do “not refer to, let

alone target, any particular religion, and there is no indication that the object of the Hound Running

Permit requirements is to restrict or otherwise influence practices based on their underlying

religious motivation.” ECF No. 28 at 24 (internal citations omitted).

       The next question is whether the Hound Running Permit requirement is rationally related

to a legitimate government interest. Ill. Bible Colls. Ass’n, 870 F.3d at 639. When ruling on

Plaintiff’s motion for a temporary restraining order, this Court held that “[t]he Hound Running

Permit requirement is rationally related to the government’s interest in regulating who can keep

coyotes (and where) in that it requires an individual who wants to raise a coyote to do so on at least

ten contiguous acres of land, see Ill. Admin. Code tit. 17, § 970.40(d)(2), which is likely impossible

for an individual who wants to keep coyotes in the city or a suburban housing development.” Id.

at 25. Further, this Court held that:

       It was permissible for Illinois’ legislature to conclude that raising coyotes is an
       activity that should be restricted to more rural areas, and it was rational for the
       legislature to implement this restriction by way of the Hound Running Permit



                                                  9
    Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 10 of 17 PageID #:1284




        requirement, which requires an amount of land that would likely prevent an
        individual living in an urban or developed area from keeping a coyote.

Id. Therefore, the Wildlife Code and its relevant permit requirements is a neutral law of general

applicability that is rationally related to a legitimate government purpose. Id. at 24-26. As such,

Plaintiff has not pled a viable First Amendment free exercise claim and Count IV should be

dismissed accordingly.

IV.     PLAINTIFF HAS NOT PLEAD VIABLE SUBSTANTIVE OR PROCEDURAL
        DUE PROCESS CLAIMS.

        To state a viable substantive or procedural due process claim, Plaintiff must identify a

protected liberty or property interest. See Bd. of Regents of State Colleges v. Roth, 408 U.S. 564,

569 (1972); Gen. Auto Serv. Station v. City of Chicago, 526 F.3d 991, 1002 (7th Cir. 2008). This

Court has already held that Plaintiff “does not assert that Defendants have impeded on a protected

liberty interest . . . so her due process claims must be grounded in a protected property interest.”

ECF No. 28 at 27. In Count IV of the Second Amended Complaint, Plaintiff alleges that she has a

property interest her Breeder Permit,2 but she cannot state a viable due process claim related to the

Breeder Permit.

        A.      Plaintiff Does Not Have A Property Interest In Her Breeder Permit That Allows
                Her To Keep Coyotes.

        Plaintiff alleges that her 2021-2022 Breeder Permit gives her a property interest in keeping

a coyote. ECF No. 51 ¶ 574. It is unclear from the Amended Complaint if Plaintiff alleges that she

also has a property interest in Luna. See ECF No. 51. However, his Court has already determined

that “[w]hen [Plaintiff’s] 2015 Breeder Permit expired in March 2016, however, she relinquished

any property interest in Luna that she may have had.” ECF No. 28 at 28. Therefore, at all relevant


2
  Plaintiff’s Amended Complaint does not allege that Plaintiff has any property interest in the erroneously
issued 2020-21 Hound Running Permit, and this Court has already found that any substantive or procedural
due process claim related to the 2020-21 Hound Running Permit would fail. ECF No. 28 at 35-38.
                                                    10
  Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 11 of 17 PageID #:1285




times, Luna was contraband pursuant to the Wildlife Code, 50 ILCS 5/1.2(c) and, as the state

appellate court held, under Illinois law an individual cannot have a protected property interest in

contraband. Id. at 8; see also Dufauchard v. Ward, 51 Ill. App. 2d 42, 46, 200 N.E.2d 833, 835

(1964) (stating that nobody can assert legal ownership or a right to possess contraband). As such,

any potential substantive due process claim related to Plaintiff’s alleged property interest in Luna

is not viable.

        Turning to Plaintiff’s allegations regarding her 2021-2022 Breeder Permit, Plaintiff’s

substantive due process claims still fail. Plaintiff alleges that she has a protected property interest

in her 2021-2022 Breeder Permit. ECF No. 51 at ¶ 574. The Court has already addressed this issue

and determined that having a valid Breeder Permit does not allow Plaintiff to possess a coyote.

ECF No. 28 at 34-35. Plaintiff’s argument rests on the Illinois Appellate Court’s opinion (see ECF

No. 51 at ¶ 201), but this Court has already explained that “[P]laintiff cannot simply take a

variation of the [state appellate court’s] holding’s inverse proposition—that an individual has a

property interest in a coyote if she possesses a Breeder Permit—and declare that to constitute the

appellate court’s holding.” ECF No. 28 at 28 (internal citations omitted). As such, Plaintiff’s 2021-

2022 Breeder Permit does not create a protected property interest that, on its own, allows Plaintiff

to keep a coyote.

        Moreover, to the extent that Plaintiff’s Amended Complaint can be read to allege that

Plaintiff’s USDA exhibitor’s license in itself gives her a property interest in Luna (see generally

ECF No. 51), this argument fails. This Court explained that this argument was “squarely rejected”

by the Illinois appellate court and, as such, this Court cannot consider this argument without

overruling the state appellate court in violation of the Rooker-Feldman doctrine. See ECF No. 28

at 29 (declining to address the argument based on Plaintiff’s assertions that she was not asking the



                                                  11
  Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 12 of 17 PageID #:1286




Court to overrule the state appellate court’s decision). However, to the extent that this, or any

claim, in Plaintiff’s Second Amended Complaint would require this Court to overrule the state

appellate court’s decision, those claims are barred by the Rooker-Feldman doctrine. See Exxon

Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005) (explaining that Rooker-

Feldman applies when a state court loser asks a district court to review and reject state court

judgments).

       Finally, Plaintiff alleges that she has a right to Luna based on custom, appeal, and the plain

language of the statute. ECF No. 51 at ¶ 575. This argument is also wrong. Breeder Permits apply

to thirteen different species. See 520 ILCS 5/1.2g. Plaintiff relies on her allegation that she had

two conversations with IDNR officials in 2012 and 2013 to state a viable claim that “custom or

policy” allows Plaintiff to keep coyotes with only a Breeder Permit. ECF No. 51 at ¶¶ 28, 48, 575.

This Court has already explained that to establish a property right through a custom or policy “[t]he

understanding must be truly mutual” and such understanding “cannot be based on the

representations of government officials who are not authorized to make such representations.”

ECF No. 28 at 33, quoting Wolf v. City of Fitchburg, 870 F.2d 1327, 1334 (7th Cir. 1989); see also

Daniels v. Williams, 474 U.S. 327, 330 (1986) (“negligent acts by state officials, though causing

loss of property, are not actionable under the Due Process Clause”); Davidson v. Cannon, 474 U.S.

344, 347 (1986) (“[T]he lack of due care of an official causing unintended injury to life, liberty or

property” does not amount to a due process violation).

       As discussed above, Plaintiff cannot use the Illinois appellate court decision to support her

position that her Breeder Permit gives her a property interest in Luna. Moreover, the plain language

of the statute also contradicts Plaintiff’s allegation that having a Breeder Permit gives her a

property interest in keeping a coyote and this Court has already found that “nothing in Section 3.25



                                                 12
     Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 13 of 17 PageID #:1287




suggests that an individual can legally possess a coyote in Illinois with only a Breeder Permit.”

ECF No. 28 at 32. As such, Plaintiff has failed to state a viable substantive due process claim.

         B.     Plaintiff Has Not Stated A Viable Procedural Due Process Claim.

         In Count IV, Plaintiff also brings a procedural due process claim alleging that she is, or

will be, deprived of the rights provided by her Breeder Permit. ECF No. 51 at Count IV. Plaintiff’s

procedural due process claim fails because she has not alleged that she has any recognized property

right that will, or could, be infringed upon without adequate procedure.

         Plaintiff’s theory is based on her erroneous belief that having a Breeder Permit entitles her

to keep coyotes. Id. ¶ 574-75. However, Plaintiff’s alleged right to keep coyotes and any procedural

due process rights related to Plaintiff’s 2021-2022 Breeder Permit are separate issues. This Court

has already found that the Breeder Permit itself does not confer the right to keep coyotes. ECF No.

28 at 32. Plaintiff alleges that she will be deprived the benefits of her Breeder Permit, which she

asserts is to keep coyotes. ECF No. 51 at Count IV. However, keeping coyotes is not a benefit of

the Breeder Permit and Plaintiff does not allege that the permit itself will be revoked without

adequate procedural protections. Id. As such, she has not made any allegations that support a viable

procedural due process claim related to the 2020-2021 or 2021-2022 Breeder Permit.

V.       PLAINTIFF’S RELIGIOUS FREEDOM RESTORATION ACT CLAIM FAILS.

         Plaintiff’s Second Amended Complaint includes a state-law claim under the Religious

Freedom Restoration Act, 775 ILCS 35/1 et seq. The Religious Freedom Restoration Act

requires that any burden upon a person’s exercise of religion must further a compelling

governmental interest in the least restrictive means possible. Id. at 35/15. Here, Plaintiff’s claim

fails for two reasons. First, Plaintiff’s Religious Freedom Restoration Act claim is barred by the




                                                  13
  Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 14 of 17 PageID #:1288




Eleventh Amendment. Second, even if the claim were not barred, Plaintiff has failed to state a

viable claim under the Religious Freedom Restoration Act.

       A.      Plaintiff’s Religious Freedom Restoration Act Claim Is Barred By The
               Eleventh Amendment.

       The Eleventh Amendment prohibits suits against a state without the state’s consent. Will

v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Although the Eleventh Amendment does

not bar claims for injunctive relief against state officials to stop an ongoing violation of federal

law, Verizon Maryland, Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002), this

exception does not extend to allowing claims based on alleged violations of state law. “A federal

Court’s grant of relief against state officials on the basis of state law … does not vindicate the

supreme authority of federal law.” Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89,

107 (1964). In holding that the Eleventh Amendment bars suits against state officials to compel

them to conform their conduct to state law, the Pennhurst Court noted that “it is difficult to think

of a greater intrusion on state sovereignty than when a federal court instructs state officials on

how to conform their conduct to state law.” Id.

       The Seventh Circuit recently affirmed this principle in connection with a Religious

Freedom Restoration Act claim. Elim Romanian Pentecostal Church v. Pritzker, 962 F.3d 341,

345 (7th Cir. 2020). The Seventh Circuit rejected the plaintiffs’ argument that Illinois had

consented to enforcement of the Religious Freedom Restoration Act, thus waiving its sovereign

immunity. Id. While the State has consented to be sued in state court, that consent “does not

imply consent to be sued in federal court”; such consent “that takes a ‘clear declaration.” Id.

(internal citations omitted). Because the Religious Freedom Restoration Act does not “clearly

authorize suit against the state in federal court,” a plaintiff may not pursue a Religious Freedom

Restoration Act claim against a state official in federal court. Id. at 345-46. Therefore, Plaintiff’s


                                                  14
  Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 15 of 17 PageID #:1289




Religious Freedom Restoration Act claim is barred by the Eleventh Amendment and should be

dismissed.

       B.      Plaintiff Has Failed To State A Viable Claim Under The Religious Freedom
               Restoration Act.

       Even if Plaintiff could bring this claim in federal court, it would fail on its merits.

Plaintiff has not alleged that her religious beliefs have been violated. Plaintiff alleges that hound

running violates her religious beliefs. ECF No. 51 at 58-59. As this Court has noted, nothing in

the Wildlife Code requires that Plaintiff run hounds (ECF No. 26 at n. 11); Plaintiff can continue

to not run hounds and uphold her beliefs against hound running. Plaintiff has not alleged that her

religious beliefs require that she keeps a coyote on her property. See ECF No. 51. This case is

similar to Diggs v. Snyder, where an inmate brought a Religious Freedom Reformation Act claim

after being disciplined for having unauthorized property; correction officers found a pamphlet in

his cell that “condemned” all correctional officers or individuals that interfered with the practice

of Islam and included a “condemnation pledge.” 775 N.D. 2d 40, 42 (Ill. App. 5th Dist.) (Aug.

13, 2002). The Illinois Appellate Court determined that the plaintiff could not state a claim under

the Religious Freedom Restoration Act because he did not plead that his religion required him to

have the pamphlet or the pledge. As such, the appellate court found that he had not shown that

there was a “substantial burden on [his] religious practice.” Diggs, 775 N.D. 2d at 45. Similarly,

Plaintiff has failed to plead that the Wildlife Code has imposed any burden on her ability to

exercise her religious beliefs.

       Further, Plaintiff has not adequately pled that regulating who may possess wild animals

does not relate to a legitimate governmental purpose. Plaintiff’s Second Amended Complaint

makes self-serving assertions that there is no legitimate interest in regulating who has coyotes

(see generally ECF No. 51), but this Court has already found that such an interest does exist.


                                                 15
  Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 16 of 17 PageID #:1290




ECF No. 28 at 26-26. Finally, Plaintiff has not pled that there is a less restrictive means of

achieving this goal. Again, Plaintiff’s threadbare allegations that the current law is not the “least

restrictive” means of regulating wild animals does not satisfy the pleading requirements

necessary to survive a motion to dismiss. See Iqbal, 556 U.S. at 678 (“[t]hreadbare recitals of the

elements of the cause of action, supported by mere conclusory statements, do not suffice.”). As

such, Plaintiff’s Religious Freedom Restoration Act claim fails and should be dismissed with

prejudice.

VI.    PLAINTIFF’S SECOND AMENDED COMPLAINT SHOULD BE DISMISSED
       WITH PREJUDICE WITHOUT LEAVE TO REPLEAD.

       Plaintiff’s Second Amended Complaint should be dismissed with prejudice and without

leave to amend, because any further amendment would be futile. “Although Rule 15(a)(2) of the

Federal Rules of Civil Procedure provides that leave to amend shall be ‘freely give[n] . . . when

justice so requires” (Fed. R. Civ. P. 15(a)(2)), leave to amend “need not be granted…if it is clear

that any amendment would be futile.” Bogie v. Rosenberg, 705 F. 3d 603, 608 (7th Cir. 2013).

Plaintiff has had three chances to state a claim, and she has failed to do so each time; yet another

complaint will not change that fact. See Wade v. Hopper, 993 F.2d 1246, 1249 (7th Cir. 1993)

(upholding district court’s decision to deny leave to file third amended complaint when

amendment would be futile). Plaintiffs’ Second Amended Complaint should therefore be

dismissed in its entirety without leave to replead.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s claims that Defendants violated her constitutional

rights in enforcing the Wildlife Code are not viable.

       WHEREFORE, Defendants respectfully request that this Court dismiss Plaintiff’s

Amended Complaint in its entirety with prejudice.

                                                 16
  Case: 1:20-cv-05956 Document #: 53 Filed: 06/24/21 Page 17 of 17 PageID #:1291




June 24, 2021                                         Respectfully submitted,

                                                      KWAME RAOUL
                                                      Attorney General of Illinois

                                                       /s/ Mary A. Johnston
                                                      Mary A. Johnston
                                                      Office of the Illinois Attorney General
                                                      100 West Randolph Street
                                                      Chicago, Illinois 60601
                                                      (312) 814-3739

                                                      Counsel for Defendants




                                CERTIFICATE OF SERVICE

        I certify that on June 24, 2021, I caused a copy of the foregoing Defendants’
Memorandum in Support of Their Motion to Dismiss Plaintiff’s Second Amended Complaint to
be filed electronically on CM/ECF, which will cause a notice of filing to be sent to all counsel of
record who have entered appearances.

                                                      /s/ Mary A. Johnston




                                                17
